UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22924 Susa Registered Fund, L.L.C. (Exact name of registrant as specified in charter) c/o Susa Fund Manangement LLP 19 Berkeley Street, 5th Floor London W1J 8ED, United Kingdom (Address of principal executive offices) (Zip code) c/o National Corporate Research Ltd. 615 South DuPont Highway Dover, DE 19901 (Name and address of agent for service) Registrant's telephone number, including area code: +44 Date of fiscal year end:December 31 Date of reporting period: September 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. Susa Registered Fund, L.L.C. Schedule of Portfolio Investments (unaudited) Shares September 30, 2014 Fair Value Investments In Securities - 19.70% Common Stocks - 19.19% United States - 19.19% Beverages - Non-alcoholic - 5.91% Coca-cola Enterprises Inc. $ Electronic Components - Semiconductor - 8.62% Sunedison Inc Retail - Jewelry - 4.66% Signet Jewelers Ltd Total United States (Cost $6,784,299) $ Total Common Stocks (Cost $6,784,299) $ Contracts Warrants - 0.51% Georgia - 0.51% Commercial Banks Non - US - 0.51% Alpha Bank Sa (termination Date: 12/10/2017; Strike Price: €0.4686) Total Georgia (Cost $261,592) $ Total Warrants (Cost $261,592) $ Total Investments in Securities (Cost $7,045,891) - 19.70% $ Other Assets Less Liabilities - 80.30% Members' Capital - 100.00% $ Investments in Securities - By Industry September 30, 2014 Percentage of Members' Capital (%) Beverages - Non-alcoholic Commercial Banks Non - US Electronic Components - Semiconductor Retail - Jewelry Total Investments in Securities 19.70% -1- Susa Registered Fund, L.L.C. Schedule of Contracts for Difference (unaudited) Notional Amount Termination Date September 30, 2014 Fair Value Derivative Contracts - (5.12%) Contracts For Difference - Long - (6.83%) France - (0.66%) Television - (0.66%) $ Societe Television Francaise (T.F.1) 04/05/2024 - 09/05/2024 $ ) Total France $ ) Georgia - 0.01% Diversified Operations - 0.01% GEA GROUP AG 09/27/2024 - 10/02/2024 Total Georgia $ Germany - 0.12% Retail - Jewelry - 0.12% Pandora A/S 09/27/2024 Total Germany $ Italy - (0.15%) Apparel Manufacturers - 0.00% MONCLER SPA 10/03/2024 Commercial Banks Non - US - (0.15%) Intesa Sanpaolo RSP 06/11/2024 - 09/10/2024 ) Total Italy $ ) Spain - (2.65%) Consulting Services - (1.36%) Applus Services SA 06/04/2024 - 09/05/2024 ) Engineering/R&D Services - (1.29%) ABENGOA SA 09/09/2024 ) Total Spain $ ) Sweden - (0.02%) Medical - Drugs - (0.02%) MEDA AB-A SHS 09/24/2024 - 09/30/2024 ) Total Sweden $ ) -2- Susa Registered Fund, L.L.C. Schedule of Contracts for Difference (unaudited) (continued) Notional Amount Termination Date September 30, 2014 Fair Value Derivative Contracts - (continued) Contracts For Difference - Long - (continued) Switzerland - (0.65%) Diversified Banking Institutions - (0.14%) $ UBS AG 05/07/2024 - 09/05/2024 $ ) Retail - Jewelry - (0.51%) Cie Financiere Richemont SA 05/28/2024 - 09/05/2024 ) Total Switzerland $ ) United Kingdom - (2.83%) Diversified Banking Institutions - 0.02% Lloyds Banking Group PLC 07/04/2024 - 09/05/2024 Finance - Consumer Loans - 0.14% Provident Financial PLC 05/03/2024 - 09/05/2024 Retail - Apparel/Shoe - (0.17%) Next Plc 08/02/2024 - 09/10/2024 ) Retail - Building Products - 0.02% Kingfisher PLC 10/03/2024 Travel Services - (2.84%) Thomas Cook Group PLC 04/05/2024 - 09/05/2024 ) Total United Kingdom $ ) Total Contracts For Difference - Long $ ) Contracts For Difference - Short - 1.71% Belgium - 0.23% Food - Retail - 0.23% ) Colruyt SA 04/05/2024 - 09/05/2024 Total Belgium $ Finland - (0.11%) Machinery - General Industrial - (0.11%) ) Kone OYJ 05/31/2024 - 09/05/2024 ) Total Finland $ ) -3- Susa Registered Fund, L.L.C. Schedule of Contracts for Difference (unaudited) (continued) Notional Amount Termination Date September 30, 2014 Fair Value Derivative Contracts - (continued) Contracts For Difference - Short - (continued) France - (0.05%) Cosmetics & Toiletries - (0.05%) $ ) L'Oreal SA 04/05/2024 - 09/05/2024 $ ) Total France $ ) Georgia - 0.39% Airlines - 0.05% ) Deutsche Lufthansa AG 09/25/2024 - 09/27/2024 Diversified Chemicals - 0.00% ) K+S AG 09/30/2024 ) Sugar - 0.34% ) Suedzuker AG 6/10/2024 - 09/04/2024 Total Georgia $ Germany - 0.00% Machinery - General Industrial - 0.00% ) FLSmidth & Co. A/S 08/19/2024 - 10/03/2024 Total Germany $ Italy - 0.16% Footwear & Related Apparel - 0.16% ) Tod's SpA 09/23/2024 - 10/03/2024 Total Italy $ Netherlands - 0.05% Computer Data Security - 0.05% ) GEMALTO 09/02/2024 - 09/10/2024 Total Netherlands $ Portugal - 0.35% Food - Retail - 0.35% ) Jeronimo Martins SGPS SA 05/07/2024 - 10/03/2024 Total Portugal $ Sweden - 0.04% Medical Instruments - 0.04% ) Elekta AB 09/12/2024 Total Sweden $ -4- Susa Registered Fund, L.L.C. Schedule of Contracts for Difference (unaudited) (continued) Notional Amount Termination Date September 30, 2014 Fair Value Derivative Contracts - (continued) Contracts For Difference - Short - (continued) Switzerland - 0.27% Agricultural Chemicals - 0.00% $ ) Syngenta AG 10/01/2024 $ ) Retail - Jewelry - 0.27% ) Swatch Group AG 05/30/2024 - 09/05/2024 Total Switzerland $ United Kingdom - 0.38% Electronic Components - Semiconductor - (0.16%) ) ARM Holdings Plc 08/01/2024 - 08/08/2024 ) Food - Miscellaneous/Diversified - 0.01% ) Unilever PLC 04/08/2024 - 09/26/2024 Food - Retail - 0.31% ) WM Morrison Supermarkets PLC 04/05/2024 - 09/05/2024 Gambling (Non-Hotel) - 0.19% ) Ladbrokes PLC 04/05/2024 - 09/10/2024 Machinery - Farm - (0.07%) ) CNH INDUSTRIAL NV 09/27/2024 - 10/03/2024 ) Oil - Field Services - (0.04%) ) Subsea 7 SA 09/30/2024 ) ) Petrofac Ltd. 09/24/2024 - 09/26/2024 ) Transport - Services - 0.14% ) ROYAL MAIL PLC-W/I 09/19/2024 - 10/03/2024 Total United Kingdom $ Total Contracts For Difference - Short $ Total Derivative Contracts $ ) -5- Susa Registered Fund, L.L.C. Schedule of Contracts for Difference (unaudited) (continued) Derivative Contracts -By Industry September 30, 2014 Percentage of Members' Capital (%) Agricultural Chemicals Airlines Apparel Manufacturers Commercial Banks Non - US Computer Data Security Consulting Services Cosmetics & Toiletries Diversified Banking Institutions Diversified Chemicals Diversified Operations Electronic Components - Semiconductor Engineering/R&D Services Finance - Consumer Loans Food - Miscellaneous/Diversified Food - Retail Footwear & Related Apparel Gambling (Non-Hotel) Machinery - Farm Machinery - General Industrial Medical - Drugs Medical Instruments Oil - Field Services Retail - Apparel/Shoe Retail - Building Products Retail - Jewelry Sugar Television Transport - Services Travel Services Total Contracts for difference (5.11)% -6- Susa Registered Fund, L.L.C. The Company recognizes transfers into and out of levels indicated above at the end of the reporting period. There were no such transfers for the period from April 1, 2014 (commencement of operations) to September 30, 2014. The following is a summary of the inputs used, as of September 30, 2014, in valuing the Company’s investments at fair value Valuation Inputs Level 1 Quoted Prices Level 2 Other Significant Inputs Level 3 Other Significant Inputs Total Common Stocks $ $
